By the Court, Sanderson, C. J.
Plaintiff sues to recover the possession of eight hundred and fifty acres of land. The complaint is in the usual form. The defendants answer separately, denying the allegations of the complaint, and further aver that each of them has settled upon one hundred and sixty acres of land and claims the same under the pre-emption laws of the United States. McGoogin further says that only forty acres of his tract is a part of the land sued for, and as to the remainder of the land described in the complaint he disclaims. The other defendant, Alvord, says that only eight acres of his tract is a part of the land described in the complaint, and he disclaims any interest in the residue. The case was tried by a jury, the plaintiff obtained a verdict and judgment in his favor, and the defendants appeal.
It appears from the transcript that the land in controversy is or was a part of the so-called Suscol Rancho, formerly claimed by Mariano G. Vallejo, under a grant from the Mexican Nation, which grant was held to be invalid by the Supreme Court of the United States in February, 1863, and the claim accordingly rejected. Previous to this rejection, however, the plaintiff had become a bona fide purchaser of the tract in question, under the supposed Mexican grant, and had inclosed the same by a fence. After the grant was rejected, in April or May, 1863, each of the defendants settled upon his tract and built a house, and has resided thereon ever since. On the 13th of October, 1863, the defendant McGoogin filed with the Register of the United States Land Office his declaratory statement giving notice that he claimed his tract under the preemption laws of the United States; and the defendant Alvord filed a like notice on the 18th day of November, 1863. On the 3d of March, 1863, Congress passed an Act authorizing the Commissioner of the General Land Office to cause the lines of the public survevs to be extended over the Suscol *87Rancho, and to have approved plats thereof duly returned to the proper District Land Office; and further providing that within twelve months after the return of such surveys it should be lawful for all bona fide purchasers from Vallejo or his assigns to enter according to the lines of such surveys the land so purchased, to the extent to which the same had been reduced to possession at the time said grant was rejected. Within the time prescribed by this Act the plaintiff made claim to the land in question under its provisions before the Register and Receiver of the proper Land Office.
It is unnecessary to notice defendants’ exceptions in detail, the only question involved, generally stated, being whether, upon the foregoing facts, the verdict and judgment of the Court below was right, and of this we think there can be but little doubt. The facts bring the plaintiff clearly within the provisions of the Act of Congress specially providing for the disposal of the tract of public land in question. By the passage of that Act the land in question was withdrawn from the operation of the general laws providing for the disposal of the public lands and its disposal specially provided for before the defendants had filed their declaratory statement under the general law. The prior possession of the plaintiff, accompanied by this express license of the General Government, was sufficient to entitle him to recover.
Judgment affirmed.
Hr. Justice Currey expressed no opinion.